Ruse, J.
(concurring in part and dissenting in part). I respectfully dissent. Three considerations lead me to find that “reasonable minds could differ” as to whether the language of the “Fourth” paragraph of the rider to the lease supports a construction terminating the leasehold in the event of a sale (see, Pikul v Clough, Harbour & Assocs., 190 AD2d 932, 933).
First, the “Fourth” paragraph unambiguously states that any improvements made by the tenant will become the property of the landlord “upon termination of the lease” except if the landlord either (a) defaults or (b) sells the property to someone other than the tenant. These two exceptions reasonably imply that either one is a terminating event upon which reimbursement is owed to the tenant. There would be no reason to include a sale as an “exception” to the general rule that improvements become the landlord’s property upon termination unless the parties intended the sale to be such a terminating event.
Next, if one accepts the majority’s interpretation, then, to be consistent, the first exception would also have to be read as not contemplating termination of the lease. Significantly, the lease makes no other provision for termination upon the landlord’s default. As a result, the majority’s interpretation would have the anomalous effect that the landlord’s default would not terminate the lease. Moreover, given the general provision of the “Fourth” paragraph that improvements become the property of the landlord upon termination without reimbursement, our construction of either exception as requiring reimbursement to a tenant who continues to have full use of those improvements would also seem anomalous. Both exceptions make more sense viewed as terminating events which trigger reimbursement when the tenant’s use of the improvements is cut short due to the actions of others.
Finally, under the majority’s interpretation, it is highly unlikely that the circumstances necessary to invoke the terms *640of the second exception would ever occur and, thus, the provision would be left without practical force and effect (see, Loctite VSI v Chemfab N. Y., 268 AD2d 869, 871). If termination were not contemplated upon sale, then the second exception would require the landlord to reimburse the tenant for improvements only in the event that the landlord elected to terminate the agreement based on a default by the tenant,* and there was also a simultaneous, but unrelated, sale of the property to a third party. This combination of events is not likely to occur upon a sale, as the tenant would not voluntarily default if it wished to continue the lease and the landlord would not elect to terminate if it could thereby avoid reimbursement to the tenant. It is much more probable that the parties intended that a sale to someone other than the tenant would terminate the leasehold and result in reimbursement to the tenant.
Although the ambiguity of a term in a written contract does not necessarily preclude summary judgment (see, Tracey Rd. Equip, v Village of Johnson City, 174 AD2d 849, 851), where, as here, different meanings attributed to the term are reasonable and create a need to utilize extrinsic evidence, the issue is one of fact to be properly resolved by a jury (see, Hartford Acc. & Indem. Co. v Wesolowski, 33 NY2d 169; Pikul v Clough, Harbour & Assocs., 190 AD2d 932, supra). Accordingly, I would reverse the grant of summary judgment to defendant and remit the matter to Supreme Court for trial.
Ordered that the order is modified, on the law, with costs to defendant, by reversing so much thereof as dismissed the complaint; it is declared that defendant’s rights in the subject real property were not terminated by plaintiffs’ sale of the property; and, as so modified, affirmed.

 The only express occasion for termination of the lease prior to expiration of its ten-year term is at the landlord’s option upon an enumerated default by the tenant. Notably, the lease contains an incomplete description of such defaults in that there is an unexplained gap between the “Sixteenth” paragraph, which is crossed out, and a partial paragraph describing possible tenant defaults at the top of the next page immediately preceding the “Twenty-first” paragraph.